
	
		II
		111th CONGRESS
		1st Session
		S. 2345
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on
		  methyoxyacetic acid.
	
	
		1.Methyoxyacetic acid
			(a)In
			 generalHeading 9902.22.05 of
			 the Harmonized Tariff Schedule of the United States (relating to methyoxyacetic
			 acid) is amended by striking 12/31/2009 and inserting
			 12/31/2011 .
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to goods entered, or withdrawn from warehouse for consumption, on or
			 after the date that is 15 days after the date of enactment of this Act.
			
